Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

               (released the week prior to April 2, 2019)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-18-377            State v. Mesadieu
A-18-458            State v. Perez Rojo
A-18-599            State v. Brown
A-18-745            In re Interest of Dreyvin H.
A-18-781            In re Interest of Kolamarie W.
A-18-939,
A-18-940            State v. Gardner


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.